Case: 1:13-cv-02665-JG Doc #: 44-5 Filed: 08/29/19 1 of 9. PagelD #: 546

EXHIBIT 5

 
Case: 1:13-cv-02665-JG Doc #: 44-5 Filed: 08/29/19 2 of 9. PagelD #: 547

31Aug11-1195

03-Sep-11
THIS ITEM [& PART OF A LEGAL STATEMENT RECONSTAUCTION
GROUP ID G31 Augt?-1195
Sequence number Poating date INFORMATION REDACTED
NOT RESPONSIVE TO SUBPOENA
cH ASEQ | August 18, 2008 through September 18; 2006
0 Box 260160 . Primwiy Aosount 000161082972885
Baton Rouge, L4, 70826-0160
CUSTOMER SERVICE .INFORMATION
Webs: =~ ~~~*Chasacom
LrabFecaMoalctialtaMarnsdbstfosacblltonll nla deal Service Conter, 1-BOO-9S5- 0095
coo faeT DAIAda 212 Ze108-NNNYN P 1 teetendon Of 009 Hearing Impalrad: 1-800-240-7383
MECHEL LANGNER Para Espenoti 1-877-312-4273
OR BARBARA P LANGNER Intemational Calle: 1-748-262-1679
406 AVENUE }
BROOKLYN NY 11290-2620

 

introducing Chase Exclusives™

BETTER RATES - MORE REWARDS - BIGGER DISCOUNTS

Learn about Special Benafits for Being a: Chase: Chacking Gustomer
Visit Chase.com/Exclusives or Talk to:a Bankor Today!

Rosisetons nnd luningons epply. :
©2706 JPMorgan Chase Gank, NA Member FOIG

 

 

 

 

 

ASSETS

ACCOUNT ago SaLAlioe ENDING BALANCE
Cheoking & Savings __MeRIN DNA PEROE, TB MENOD
Chaee Betlar Banking Chacking 000151 002a72865 S82080.98 $19,975.90
Chace Monay Markel Savings 00015 1092072601 25,798.88, 16,189.26

 

Paget ad

 
Case: 1:13-cv-02665-JG Doc #: 44-5 Filed: 08/29/19 3 of 9. PagelD #: 548

Ot-Sep-11 . 81Aug11-1195
THIS ITEM IS PART OF A LEGAL STATEMENT RECONSTRUCTION
GROUP ID G3tAugi1-1195
Sequence numbar Posting date

CHASE o Auguial-16, 2008 Graugh Saptambar 16, 2008

Pamry Account 000151082972605

 

 

Note: Ensure your oheokbook register ie up to date wal all lransaciions to dale whether hey are Included on your
alatament or not.

 

 

 

 

 

1. Welte In thw Ending Balance shown on thle atetement: Blep.1 Balance: $. een,
2. List and total all depoaite & additions not shown.on thie atatement:
. Dato Atnount Cato Amount Cate Amount
Step 2 Tota: ——--
3. Add Step 2 Total to Stap t Balance, : Step 3 Tota: Soo

4. Uat and total ali cheapie, ATM wilhdrawale, dédit card purchases and olher withdrawate
foi shown on this statement.

Check Number of Dete Amount Chock Numbar of Date Amount

 

 

 

 

Step 4 Total. 6:
5. Subtract Step 4 Total trom Step 8 Total, Thle ehould matoh your Checkbook Balance: $2. a cs

ne iF 8 ON AUEST DOU SOURLELEC TRONG FUND TRARAE ET: Gall of tity ts.ai Gia phone number or adkdrass on
ee eee eae ee sca! nECHUNLS fenlael Nusteiner Saves) 4 are wvnk yak your ptabinieal 91 tecanps is Incafrast o:

hs Hist oes
‘You nai

: Pysola heey Ne eree 5 oe Sta uNEYta. of, why yok botieve R lem siGt, at shy you hood nero inlonmaton.
Waves Baal pat so cineca wal ional yeu nth any 01 prove. {fF yy taka monn Rein 10 bode ae diye

tre ahoou va 3 onc out ict Yea O00

Sriyoe

fa ti dele the utalettnn oF ce you're. fatal Una 60 raze aay Wo out ou

Iosig et sa en Berit co ove Us hia WIND mnioara ,
mn nar 7”

6, [ol 20 Larose avalon
Yt a A eS Hibs pansy dudag the

 
 

waror

 
 

a

2 UPMorgaw Chase Bank, N.A Member FDIC

Pape tae

 
Case: 1:13-cv-02665-JG Doc #: 44-5 Filed: 08/29/19 4 of 9. PagelD #: 549

Ol-Sep-11 39Aug11-1195
THIS ITEM IS FART OF & LEGAL STATEMENT RECONSTRUCTION
GROUP ID G31Augl1-1195

Sequence number Posting date INFORMATION REDACTED
NOT RESPONSIVE TO SUBPOENA

CHASE G

Augqual 16, 2008 lhrough Seplambor 16, 2008
Piimasy Account 000151092372665

Pagn 3 fd

 
Case: 1:13-cv-02665-JG Doc #: 44-5 Filed: 08/29/19 5 of 9. PagelD #: 550

01-Sep-14 1 Augt1-1195
THIS ITEM JS PART OF ALEGAL STATEMENT RECONSTRUCTION
GAOUP 1D G31Aug11-1185
Saquence numbar Posting date

CHASE oO August 16, 2000 through Saptembur. 16, 2008

Primary Account 000181002372665

 

 

MECHEL LANGNER Account Number: 000151092372865
OF BARBARA P LANGNER
| CHECKING SUMMARY |
" " _ AMOUNT
Beginning Balence $02,856,904
Oopoails and Additions . 3,600 00
Checks Pad + 24,304 00
Oihor Withdrawals, Foas & Charges + 1,679 04
Ending Balance . $13,375.00

Good Mews Your monthly sarvicit tae was waived because you kept al laast $1,500 in your Chaee Botlar Banking
Checking sccount or a combined average balance of 5,000 in qualifying chackiny, savings, cradit, sacuritias and
morigago lan accounts,

‘This message contimns thal you Nave overdrall proteclian on your checking account,

[CHECKS PAID]

CHECK NUVIBER DATE. AMOUNT

 

 

 

 

 

 

 

PAID
159.4 ag’o9 . $54,00
165" 4 08/26 600,00
169°." dara ~ 9,500 00
170.4 ores . 9,500.00
W72*A 09/04 1,500,00
17g 4 ott . 250,00
Total Checks Pald $21,904.00

{t you dae a chivek dosenption kt ho Trarisaction Detail section, Itimeang your chack has aleaty.neon conyarted lor

slactronic paymanl, Beonyed.o! this, we'rs: nei-Able- Jo folum ihe check tt you of chow you an Image on Chaae.cam,

* Albot your recant chooke may nol be on Ihis slalmrnant, cllher because thoy haven't cleared yal or thay were listed on
one o} your provious atalements,

4 An image of this ohack may be available tar you lo viaw on Chase oom.

TRANSACTION DETAIL].

DATE BESCRIPTION AMOUNT BALANCE

 

 

 

 

 

Beginning Balance, oo. i $92,656.94
08/22 Check #169 + 9,300.00 23, 188.94
0625 Chock Tio 7'9,500,00 19,658, 94
0826 Check W166 — " ~ 500,00 13, 158,95
0827 — Ouigoing Faraign Wire Foo _ j = + 45,00 13,13,94

 

Parga ft &

 
Case: 1:13-cv-02665-JG Doc #: 44-5 Filed: 08/29/19 6 of 9. PagelD #: 551

01-Sep-11 31 Aug11-1155
THIS ITEM IS PART OF A LEGAL STATEMENT RECONSTRUGTION
GROUP ID G31Aug11+1195
Sequence number Posting date

 

 

 

 

 

 

 

CHAS E oO Auguat (6, 2008 {hugh September 16, 2008
Pamary Accomt 000151092372665
[TRANSACTION DET Ail] feontinued)
DATE —s DESCRIPTION AMOUNT BALANCE
08/27 = Baek Transfor Dablt A/C: Foralga Cur Bus Acct Bk 1 Colucalumbus OH -1,813.04 11,800.90
Ben:/199474801 Alles Luscher Raf:/OomVChit 400, 00/Exct0,997889224/
Tm: 1071300240Re
o904 “Check a72- . : » 1,500.00 10,300.90
ON05 — Amancan Exprocs Web Romil 04080506 1896063 Wai |); 2005092111 721.00. 19,079.90.
D9 Check #158 ne . =9400 10,025.00
Og}: Check” BATS ey eee = 250,00: 5,775,890
OBIS Onling Tenator From. fina ooconx260) Transacllonts |SQgeza8g 3,000.00 —_-13,375.50
, Ending Balance . $18,975.90

 

 

 

MECHEL LANGNER : Account Number: 000151092372601
OF BARBARA P LANGNER
[ SAVINGS SUMMARY |

. AMOUNT
Beglaning Balance $28,799.95
Deposits and Acdiions 10,000.91
Olher Withdrawals, Fees & Charges + 23,640.00
Ending Balanca $76,109.28
Annual Perasntago Yiek! Eamed This Period 0.40%
Inlerest Earned This Perlod $9.31
tnlerést Patd Year-to-Date $45.50

 

The monthly service fae for this accounl was walvad as an added feature al Chase Batior Sanking Checking account,

[TRANSACTION DETAIL]_

DATE, DEBGAIPTION AMOUNT BALANCE

 

 

 

 

 

 

 

 

 

 

Baginning Balance . $28,799.95 ~
O82 =: Wha Oniitn Forsign Foo a - 40.00 28,759.95
0902 -Onling Witp Tranotur AG; Tho Firal lat'l dank of larnatiod Aviv leragl 65251- -15,00000 5 14,759.95
. Ral/Gni/Branch No 185 Tr: 10627002460Es: . :
AMOS. “Oninte Transler From Chk Kexeocceoss Trungrellonk: 156459231 49,000.00 24,759.05
CS: -Ontrio-Tronsiny To. Chik Kucnme2565 Trinsnctont. 169022551 + 8,000.60 13.789,95
OWS Online Trinsles Te Chk Xecoxdbod:Trivaaction®. [50022083 13,600.00 1B,ASKOS
OVIG. —_Intorasl Payment 6.51 18, 188.26.
Ending Balance 510,189.26

You esamed 2 highor Interest rale on your Ghase Money Market Savings account during this statement period benauaa yoy
had a qualilying Chaae Belter Banking Checking account,

Pap Dod

 
Case: 1:13-cv-02665-JG Doc #: 44-5 Filed: 08/29/19 7 of 9. PagelD #: 552

01-Sep-11 , 31 Augt1-1195
THIS STEM IS PART OF A LEGAL STATEMENT RECONSTRUCTION
GROUP ID G31Augst-1195

Sequence number Poating date INFO TION REDACTED

NOT RESPONSIVE TO SUBPOENA

CHASE o : Auguat 16, 2008 Ihrough Seplomber 16, 2608

Primary Account 000151092372685

 
Case: 1:13-cv-02665-JG Doc #: 44-5 Filed: 08/29/19 8 of 9. PagelD #: 553

O1-86p-41 31Augt1-4195
‘THIS-ITEM 18 PART OF A LEGAL STATEMENT RECONSTRUCTION
GROUP ID G31 Augi1-1195
Sequence aumnbor Pootig:dats “INFORMATION. REDACTED

NOT RESPONSIVE TO SUBPOENA

CHASE q August (6, 2006 through Septomber 16, 2008
Primary Account 000151092372865

 
Case: 1:13-cv-02665-JG Doc #: 44-5 Filed: 08/29/19 9 of 9. PagelD #: 554

D1-Sep-11 . 91Aug11-1195
THIG ITEM IS PART OF A LEGAL STATEMENT RECONSTRUCTION
GROUP ID G9taug)1-1195

_ Sequence number Posting date ~ INFORMATION REDACTED

NOT RESPONSIVE TO SUBPOENA

CHAS E o August 18, 2008 through Sapkember 18, 2006

Raman dremink (MHS AMOATIRRS

Popa Bs 8

 
